Exhibit 10.2

 

CONSENT TO SUBLEASE

 

THIS CONSENT TO SUBLEASE (this “Consent Agreement”) is entered into as of June
19, 2015 (the “Effective Date”), by and among CA-MISSION STREET LIMITED
PARTNERSHIP, a Delaware limited partnership (“Landlord”), SEECHANGE HEALTH
MANAGEMENT LLC, a Delaware limited liability company (“Sublandlord”), and JAGUAR
ANIMAL HEALTH, INC., a Delaware corporation (“Subtenant”), with reference to the
following facts:

 

A.                                    Landlord, as landlord, and Sublandlord
(successor in interest to SeeChange Health Management Company, Inc.), as tenant,
are parties to that certain Office Lease Agreement dated as of January 22, 2010
(the “Original Lease”), as amended by that certain First Amendment to Lease
dated as of December 13, 2011 and that certain Second Amendment to Lease dated
as of August 20, 2013 (the Original Lease, as amended, is referred to herein as
the “Lease”) pursuant to which Landlord leases to Sublandlord certain premises
containing approximately 6,008 rentable square feet (the “Premises”) described
as Suite No. 2375 on the twenty third (23rd) floor of the building located at
201 Mission Street, San Francisco, California (the “Building”).

 

B.                                    Sublandlord and Subtenant have entered
into that certain sublease agreement dated as of May 8, 2015, a copy of which is
attached hereto as Exhibit A (the “Sublease”) pursuant to which Sublandlord has
agreed to sublease to Subtenant certain premises described as follows:
approximately 6,008 rentable square feet (the “Sublet Premises”) constituting
the entire Premises.

 

C.                                    Sublandlord and Subtenant have requested
Landlord’s consent to the Sublease.

 

D.                                    Landlord has agreed to give such consent
upon the terms and conditions contained in this Consent Agreement.

 

E.                                     Capitalized terms used by not otherwise
defined herein shall have the meanings ascribed to such terms in the Lease.

 

NOW THEREFORE, in consideration of the foregoing preambles which by this
reference are incorporated herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Landlord hereby
consents to the Sublease subject to the following terms and conditions, all of
which are hereby acknowledged and agreed to by Sublandlord and Subtenant:

 

1.                                      Sublease Agreement.   Sublandlord and
Subtenant hereby represent that a true and complete copy of the Sublease is
attached hereto and made a part hereof as Exhibit A, and Sublandlord and
Subtenant agree that the Sublease shall not be modified without Landlord’s prior
written consent in accordance with the terms of the Lease. In the event of a
conflict between the terms and provisions of the Sublease and the terms and
provisions of this Consent Agreement, the terms and provisions of this Consent
Agreement shall govern. Subtenant hereby represents to Landlord that the
“Qualifying IPO,” as defined in Section 2(c) of the Sublease, took place on or
before May 14, 2015.

 

2.                                      Representations.   Sublandlord hereby
represents and warrants that Sublandlord (i) has full power and authority to
sublease the Sublet Premises to Subtenant, (ii) has not transferred or conveyed
its interest in the Lease to any person or entity collaterally or

 

1

--------------------------------------------------------------------------------


 

otherwise, and (iii) has full power and authority to enter into the Sublease and
this Consent Agreement. Subtenant hereby represents and warrants that Subtenant
has full power and authority to enter into the Sublease and this Consent
Agreement.

 

3.                                      Indemnity and Insurance.   Subtenant
hereby assumes, with respect to Landlord and the Landlord Related Parties, all
of the indemnity and insurance obligations of the Sublandlord under the Lease
with respect to the Sublet Premises, provided that the foregoing shall not be
construed as relieving or releasing Sublandlord from any such obligations.
Except to the extent caused solely by the gross negligence or willful misconduct
of Landlord or any Landlord Related Parties, Sublandlord shall indemnify, defend
and hold Landlord and all Landlord Related Parties harmless from and against any
loss, cost or expense, including attorneys’ fees or costs, which arise by virtue
of the Sublease or Subtenant’s occupancy of the Sublet Premises.

 

4.                                      No Release.   Nothing contained in the
Sublease or this Consent Agreement shall be construed as relieving or releasing
Sublandlord from any of its obligations under the Lease, it being expressly
understood and agreed that Sublandlord shall remain liable for such obligations
notwithstanding anything contained in the Sublease or this Consent Agreement or
any subsequent assignment(s), sublease(s) or transfer(s) of the interest of the
tenant under the Lease. Sublandlord shall be responsible for the collection of
all rent due it from Subtenant, and for the performance of all the other terms
and conditions of the Sublease, it being understood that Landlord is not a party
to the Sublease and, notwithstanding anything to the contrary contained in the
Sublease, is not bound by any terms, provisions, representations or warranties
contained in the Sublease and is not obligated to Sublandlord or Subtenant for
any of the duties and obligations contained therein.

 

5.                                      Administrative Fee.   Upon Sublandlord’s
execution and delivery of this Consent Agreement, Sublandlord shall pay to
Landlord the sum of $1,500.00 in consideration for Landlord’s review of the
Sublease and the preparation and delivery of this Consent Agreement, together
with legal fees in the amount of $1,881.00.

 

6.                                      No Transfer.   Subtenant shall not
further sublease the Sublet Premises, assign its interest as the Subtenant under
the Sublease or otherwise transfer its interest in the Sublet Premises or the
Sublease to any person or entity without the written consent of Landlord.

 

7.                                      Lease.   The Sublease is subject and
subordinate to the terms of the Lease. In no event shall the Sublease or this
Consent Agreement be construed as granting or conferring upon the Sublandlord or
the Subtenant any greater rights than those contained in the Lease nor shall
there be any diminution of the rights and privileges of the Landlord under the
Lease, nor shall the Lease be deemed modified in any respect. Without limiting
the scope of the preceding sentence, any construction or alterations performed
in or to the Sublet Premises shall be performed with Landlord’s prior written
approval and in accordance with the terms and conditions of the Lease. It is
hereby acknowledged and agreed that any provisions in the Sublease which limit
the manner in which Sublandlord may amend the Lease are binding only upon
Sublandlord and Subtenant as between such parties. Landlord shall not be bound
in any manner by such provisions and may rely upon Sublandlord’s execution of
any agreements amending or terminating the Lease subsequent to the date hereof
notwithstanding any contrary provisions in the Sublease. Any parking rights
granted to Subtenant pursuant to the Sublease shall be satisfied out of the
parking rights, if any, granted to Sublandlord under the Lease.

 

2

--------------------------------------------------------------------------------


 

Notwithstanding the provisions of Section 8(a) of the Sublease, Landlord has no
obligation to negotiate or agree to any extension of the Lease with Sublandlord
or Subtenant.

 

8.                                      Services.   Sublandlord hereby
authorizes Subtenant, as agent for Sublandlord, to obtain services and materials
for or related to the Sublet Premises, and Sublandlord agrees to pay for such
services and materials as additional Rent under the Lease upon written demand
from Landlord. Subtenant hereby agrees with Sublandlord to obtain Sublandlord’s
prior written consent to obtaining any such services or materials from Landlord
in each instance, and agrees to promptly reimburse Sublandlord for all amounts
paid by Sublandlord for such services and materials. Notwithstanding the
foregoing, Landlord will have no obligation to determine whether or not
Subtenant has received Sublandlord’s prior written approval before providing any
such requested services and materials to Subtenant, and Subtenant’s failure to
do so will not relieve Sublandlord from its obligation to pay Landlord for such
services and materials. As a convenience to Sublandlord, Landlord will bill
Subtenant directly for such services and materials, or any portion thereof, in
which event Subtenant shall pay for the services and materials so billed upon
written demand, provided that such billing shall not relieve Sublandlord from
its primary obligation to pay for such services and materials. Elevator use in
connection with Subtenant’s move in and improvement work, if any, shall be
charged to Sublandlord in accordance with Landlord’s freight elevator rates for
the Building, and shall be paid by Subtenant to Sublandlord at cost. The
scheduling of elevator use for such purposes shall be determined by Landlord;
Landlord may require that elevators be used for such purposes only after 6
p.m. or on weekends. For any other services or efforts undertaken by Landlord in
connection with Subtenant’s move into, improvement or occupancy of the Sublet
Premises, Landlord shall charge Sublandlord such amount as Landlord deems will
adequately compensate Landlord for such services or efforts. Sublandlord will be
charged for any utilities or other services furnished to the Sublet Premises for
Subtenant in excess of those agreed to be provided under the terms of the Lease.

 

9.                                      Attornment.   If the Lease or
Sublandlord’s right to possession thereunder terminates for any reason prior to
expiration of the Sublease, Subtenant agrees, at the written election of
Landlord, to attorn to Landlord upon the then executory terms and conditions of
the Sublease for the remainder of the term of the Sublease. In the event of any
such election by Landlord, Landlord will not be (a) liable for any rent paid by
Subtenant to Sublandlord more than one month in advance, or any security deposit
paid by Subtenant to Sublandlord, unless same has been transferred to Landlord
by Sublandlord; (b) liable for any act or omission of Sublandlord under the
Lease, Sublease or any other agreement between Sublandlord and Subtenant or for
any default of Sublandlord under any such documents which occurred prior to the
effective date of the attornment; (c) subject to any defenses or offsets that
Subtenant may have against Sublandlord which arose prior to the effective date
of the attornment; (d) bound by any changes or modifications made to the
Sublease without the written consent of Landlord, (e) obligated in any manner
with respect to the transfer, delivery, use or condition of any furniture,
equipment or other personal property in the Sublet Premises which Sublandlord
agreed would be transferred to Subtenant or which Sublandlord agreed could be
used by the Subtenant during the term of the Sublease, or (f) liable for the
payment of any improvement allowance, or any other payment, credit, offset or
amount due from Sublandlord to Subtenant under the Sublease. If Landlord does
not elect to have Subtenant attorn to Landlord as described above, the Sublease
and all rights of Subtenant in the Sublet Premises shall terminate upon the date
of termination of the

 

3

--------------------------------------------------------------------------------


 

Lease or Sublandlord’s right to possession thereunder. The terms of this
Section 9 supersede any contrary provisions in the Sublease.

 

10.                               Payments Under the Sublease.   If at any time
Sublandlord is in default under the terms of the Lease or a petition is filed by
or against Sublandlord to declare Sublandlord bankrupt or seeking a plan of
reorganization or arrangement under the Bankruptcy Act, or any amendment or
substitution therefor, Landlord shall have the right to contact Subtenant and
require Subtenant to pay all rent due under the Sublease directly to Landlord
until such time as Sublandlord has cured such default. Subtenant agrees to pay
such sums directly to Landlord if requested by Landlord, and Sublandlord agrees
that any such sums paid by Subtenant shall be deemed applied against any sums
owed by Subtenant under the Sublease. Any such sums received by Landlord from
Subtenant shall be received by Landlord on behalf of Sublandlord and shall be
applied by Landlord to any sums past due under the Lease, in such order of
priority as required under the Lease or, if the Lease is silent in such regard,
then in such order of priority as Landlord reasonably deems appropriate. The
receipt of such funds by Landlord shall in no manner be deemed to create a
direct lease or sublease between Landlord and Subtenant. If Subtenant fails to
deliver its Sublease payments directly to Landlord as required herein following
receipt of written notice from Landlord as described above, then Landlord shall
have the right to remove any signage of Subtenant, at Subtenant’s cost, located
outside the Premises or in the Building lobby or elsewhere in the Building and
to pursue any other rights or remedies available to Landlord at law or in
equity.

 

11.                               Excess Rent.   If Landlord is entitled to any
excess rent from Sublandlord pursuant to the Section 11.03 of the Lease, then,
in addition to all rent otherwise payable by Sublandlord to Landlord under the
Lease, Sublandlord shall also pay to Landlord the portion of the excess rent to
which Landlord is entitled under the Lease, in the manner described in the
Lease. Landlord’s failure to bill Sublandlord for, or to otherwise collect, such
sums shall in no manner be deemed a waiver by Landlord of its right to collect
such sums in accordance with the Lease.

 

12.                               OFAC and Anti-Money Laundering Compliance
Certifications.   Subtenant hereby represents, certifies and warrants to
Landlord as follows: (i) Subtenant is not named and is not acting, directly or
indirectly, for or on behalf of any person, group, entity or nation named by any
Executive Order, including without limitation Executive Order 13224, or the
United States Treasury Department as a terrorist, “Specially Designated National
and Blocked Person,” or other banned or blocked person, entity, nation or
transaction pursuant to any law, order, rule or regulation that is enacted,
enforced or administered by the Office of Foreign Assets Control (“OFAC”);
(ii) Subtenant is not engaged in Sublease transaction, directly or indirectly,
for or on behalf of, or instigating or facilitating this transaction, directly
or indirectly on behalf of, any such person, group, entity or nation; and
(iii) none of the proceeds used to pay rent have been or will be derived from a
“specified unlawful activity” as defined in, and Subtenant is not otherwise in
violation of, the Money Laundering Control Act of 1986, as amended, or any other
applicable laws regarding money laundering activities. Furthermore, Subtenant
agrees to immediately notify Landlord if Subtenant was, is, or in the future
becomes, a “senior foreign political figure” or an immediate family member or
close associate of a “senior foreign political figure,” within the meaning of
Section 312 of the USA PATRIOT Act of 2001 , as the same may be amended from
time to time. Notwithstanding anything in the Sublease to the contrary,
Subtenant understands that the foregoing representations, certifications and
warranties are ongoing and shall be and remain true and in force on the date
hereof and throughout the term of the Sublease and that any breach thereof shall
be a default

 

4

--------------------------------------------------------------------------------


 

(not subject to any notice or cure rights) under the Sublease, and Subtenant
hereby agrees to defend, indemnify and hold harmless Landlord from and against
any and all claims, damages, losses, risks, liabilities, fines, penalties,
forfeitures and expenses (including without limitation costs and attorneys’
fees) arising from or related to any breach of the foregoing representations,
certifications and warranties.

 

13.                               Authority.   Each signatory of this Consent
Agreement represents hereby that he or she has the authority to execute and
deliver the same on behalf of the party hereto for which such signatory is
acting.

 

14.                               Guaranty.   At Landlord’s option, unless such
requirement is waived by Landlord in writing this Consent Agreement shall be of
no force and effect unless and until accepted by HEALTHMINE, INC., a Delaware
corporation, successor in interest to the Guarantor of the Lease (“Guarantor”).
By its signature below, Guarantor hereby agrees as follows:

 

(a)                                 The Guaranty was executed by “SEECHANGE,
LLC, a Delaware limited liability company.” Guarantor hereby represents and
warrants that the correct name of the Guarantor at the time the Guaranty was
executed was “SEECHANGE HEALTH LLC, a Delaware limited liability company” and
hereby affirms the Guaranty as executed, and as of the date originally executed,
as if the correct name of the Guarantor entity had been correctly reflected in
the Guaranty.

 

(b)                                 The Guaranty shall continue in full force
and effect notwithstanding the Sublease of the Premises to Subtenant.

 

(c)                                  For purposes of Section 26.02 of the
Guaranty, Guarantor has irrevocably appointed Corporation Service Company,
having an address of 2710 Gateway Oaks Drive, Suite 150N, Sacramento, California
95833, as its authorized agent to accept and acknowledge, on behalf of
Guarantor, service of any and all process which may be served in any suit,
action or proceeding of the nature referred to in Section 26.01 of the Guaranty,
and represents and warrants that such agent has agreed to accept such
appointment.

 

15.                               Civil Code Section 1938.   The Premises have
not undergone an inspection by a Certified Access Specialist (CASp). This notice
is given pursuant to California Civil Code Section 1938.

 

16.                               Counterparts.   This Consent Agreement may be
executed in multiple counterparts each of which is deemed an original but
together constitute one and the same instrument. This Consent Agreement may be
executed in so-called “pdf” format and each party has the right to rely upon pdf
counterparts of this Consent Agreement signed by the other parties to the same
extent as if such party had received original counterparts.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord, Sublandlord and Subtenant have executed this
Consent Agreement as of the Effective Date.

 

LANDLORD:

 

CA-MISSION STREET LIMITED PARTNERSHIP,

 

a Delaware limited partnership

 

 

 

By:

NAPI REIT TRS, INC., a Maryland corporation

 

Its:

General Partner

 

 

 

 

 

 

 

 

By:

/s/ Kathy A. Broderick

 

 

Name:

Kathy A. Broderick

 

 

Its:

Secretary & Treasurer

 

 

[Signatures continue on the following page]

 

6

--------------------------------------------------------------------------------


 

SUBLANDLORD:

 

 

 

SEECHANGE HEALTH MANAGEMENT LLC, a Delaware limited liability company

 

 

 

 

By:

/s/ Thomas J. Smith

 

Name:

Thomas J. Smith

 

Its:

SVP

 

 

 

 

 

SUBTENANT:

 

 

 

JAGUAR ANIMAL HEALTH, INC., a Delaware corporation

 

 

 

 

 

By:

/s/ Lisa A. Conte

 

Name:

Lisa A. Conte

 

Title:

President & CEO

 

 

 

 

 

GUARANTOR:

 

 

 

HEALTHMINE, INC. a Delaware corporation

 

 

 

 

 

By:

/s/ Thomas J. Smith

 

Name:

Thomas J. Smith

 

Title:

SVP

 

 

7

--------------------------------------------------------------------------------


 

Subtenant signature requirements:

 

If Subtenant is a foreign (non-California) corporation, the following conditions
must be satisfied:

 

(A)                               Tenant shall provide Landlord a copy of a
corporate resolution signed by all Directors of the corporation and in a form
reasonably acceptable to Landlord authorizing the person or persons designated
to sign the Lease to do so.

 

(B)                               Tenant shall provide Landlord a certificate
from the Secretary of State of the Tenant’s state of incorporation confirming
that Tenant is in good standing and qualified to do business in its state of
incorporation, and Tenant shall also provide a certificate from the California
Secretary of State confirming that Tenant is qualified to do business in
California.

 

8

--------------------------------------------------------------------------------